COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


ANN BEGAN FURMAN
                                                 MEMORANDUM OPINION *
     v.     Record No. 3208-96-4                     PER CURIAM
                                                   AUGUST 26, 1997
HAROLD WARREN FURMAN, II


           FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       Alfred D. Swersky, Judge

            (Gregory L. Murphy; Murphy, Morris &
            Mitchell, on briefs), for appellant.
            (Herbert R. Rubenstein; Coroneos &
            Rubenstein, on brief), for appellee.



     Ann Began Furman (wife) appeals the decision of the circuit

court awarding her part of the attorney's fees she incurred in a

previous appeal and remand.    Wife contends that, under the terms

of the settlement agreement entered into with Harold Warren

Furman, II (husband), husband was obligated to pay all of her

attorney's fees and costs.    Upon reviewing the record and briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

     The record before us contains neither a transcript of the

hearing nor a written statement of facts.       See Rule 5A:8.   Wife

argues that the question presented is purely a matter of law

involving the interpretation of the parties' agreement and may be
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
decided based upon the record without a transcript or statement

of facts.    We review the question on appeal in that light.

       "Property settlement and support agreements are subject to

the same rules of construction and interpretation applicable to

contracts generally."     Fry v. Schwarting, 4 Va. App. 173, 180,

355 S.E.2d 342, 346 (1987).    When the sole issue is the meaning

and effect of the terms of the contract, that issue "is a

question of law which can readily be ascertained by this court."
 Id.   "Because a separation agreement is a contract and must be

construed as such . . . the intent of the parties as expressed in

the contract controls.    Where the agreement is plain and

unambiguous in its terms, the rights of the parties are to be

determined from the terms of the agreement."     Gayler v. Gayler,

20 Va. App. 83, 86, 455 S.E.2d 278, 280 (1995) (citations

omitted).

       Wife relies on paragraph 25 of the parties' separation

agreement, which provides:

       25.    ENFORCEMENT OF PROVISIONS OF AGREEMENT:
                  The parties agree that if one party
             incurs expense in the enforcement of any of
             the provisions of this Agreement, the other
             party shall be responsible for and shall pay
             immediately upon demand any and all expenses
             thereby incurred. "Expenses" shall include,
             but shall not be limited to, reasonable
             attorney's fees, Court costs, and expenses of
             travel to a Court of competent jurisdiction.
              Notwithstanding the foregoing, it is
             understood that if the party initiating these
             proceedings is not upheld in Court, then he
             or she will be liable for his or her own
             expenses, as well as those of the other
             party.



                                   2
Wife contends that this provision entitles her to recover all her

expenses, approximately $40,000 in attorney's fees and costs,

incurred in this litigation.   We disagree.

     The trial court awarded wife $20,000 as a "partial award" of

attorney's fees and costs, "based upon the appeal of the [trial]

Court's prior rulings and the rehearing of the issue decided in

[wife's] favor."    Evidence in the record indicates wife incurred

approximately $25,000 in expenses in connection with the appeal

and rehearing.   The trial court denied wife's claim for

additional fees, finding that husband "substantially prevailed"

on the additional issue of the amount of child support to be paid

after the appeal.
     The parties' agreement is unambiguous in its provision that

attorney's fees are recoverable if a party's position is upheld

by a court in an action to enforce the agreement.   Thus, we agree

with the trial court's interpretation that, under the parties'

agreement, attorney's fees may be awarded only to the prevailing

party.   Because the trial court found that wife did not prevail

on the post-appeal support issues, we find no error in its denial

of additional costs to wife.

     In the wife's first appeal to this Court, see Furman v.

Furman, Record No. 0001-94-4 (Va. Ct. App. Jan. 10, 1995), we

found no abuse of discretion in the prior award of $2,500 to wife

in attorney's fees.   Therefore, that finding was binding on the


                                  3
parties on remand.   Wife is not entitled to recover additional

attorney's fees for the proceedings that occurred prior to the

first appeal.

     Further, either party was entitled to seek modification of

child support under the provisions of the agreement.   Paragraph

19 of the agreement provided:
               It is agreed that, subsequent to the
          signing of this Agreement, the Husband or
          Wife may petition any Court of competent
          jurisdiction for an increase or decrease of
          support and maintenance of the minor child,
          as provided for herein, upon a showing of
          substantial changes in the financial
          circumstances of the Husband or the Wife.
          The child support set forth in paragraph 18
          above is premised on the representation that
          the Husband's annual income is $120,000 and
          the Wife's annual income is $80,500.

This proceeding commenced when husband exercised his right to

petition for a decrease in child support.   The wife's defense of

that action was not an "enforcement" of the agreement.   Indeed,

the court did not find that husband had breached the agreement.

     Therefore, we find no merit in wife's contention that

paragraph 25 of the agreement required husband to pay all of her

attorney's fees and costs.   Accordingly, the decision of the

circuit court is summarily affirmed.

                                                         Affirmed.




                                 4